Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2112

                          PETER D. PREVETT,

                        Plaintiff, Appellant,

                                     v.

                   NEW HAMPSHIRE SUPREME COURT,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                  Before

              Torruella and Selya, Circuit Judges,
               and Stahl, Senior Circuit Judge.



     Peter D. Prevett on brief pro se.
     Kelly A. Ayotte, Attorney General, and Daniel J. Mullen,
Associate Attorney General, on brief for appellee.



                          February 15, 2005
          Per Curiam.    In this appeal, pro se appellant Peter

Prevett appeals from a district court judgment dismissing his

suit, which challenged, on equal protection grounds, the facial

validity of a state bar admission rule, N.H. Sup. Ct. R.

42(10)(a)(ii), and the state supreme court's reliance on the

rule to deny his application for admission to the bar.     In an

order dated May 26, 2004, the district court dismissed the

challenge to the state court's denial of the appellant's bar

application based on the Rooker-Feldman doctrine.    In an order

dated August 4, 2004, the court rejected the challenge to the

facial validity of the rule, finding that there was no equal

protection violation because the rule is rationally related to

a legitimate state interest.         After careful review of the

record and the appellate filings, we affirm, essentially for

the reasons given by the district court in its thoughtful

decisions.

             Affirmed.




                               -2-